DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
[It should be noted that the internal structures of the average power tracking module must be shown in the drawing and the specification must explains how the internal structures of the average power tracking module performs the below functional limitations of the average power tracking module.]. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the average power tracking module configured to adjust the supply voltage according to the different waveforms to cause the supply voltage to vary across at least two waveforms of the different waveforms for related average output powers recited in the claims 1, 14 and 20, related average output powers of the at least two wave forms are related by a difference between the different power reduction factors recited in the claims 2, 15 and 21, mapping different average output powers to different supply voltages for each waveform category recited in claim 25, adjusts a supply voltage according to the waveforms and the target average output powers to cause the supply voltage to vary across at least two waveforms of the waveforms for related target average output powers of the target average output powers recited in claim 27, and the at least two waveforms are associated with different waveform categories of the waveform categories recited in claim 29 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In the independent claims 1, 14, 20 and 27, an average power tracking module configured to adjust the supply voltage according to the different waveforms to cause the supply voltage to vary across at least two waveforms of the different waveforms for related average output powers are recited. However, the specification does not explain how the average power tracking module adjusts the supply voltage according to the different waveforms to cause the supply voltage to vary across at least two waveforms of the different waveforms for related average output powers. Without exact indication of how the average power tracking module adjusts the supply voltage according to the different waveforms to cause the supply voltage to vary across at least two waveforms of the different waveforms for related average output powers, one skilled in the art would not be able to make and use the claimed invention.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843   
#2713